Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey LaBaw on 8/30/2022.

The application has been amended as follows: 
1. A system for conducting a computer based presentation comprising: 
a plurality of geographically distributed client devices, at least a subset of the client devices each comprising at least one processor and a computer readable storage medium having program instructions embodied therewith and a sensor for measuring attentiveness of a respective one of a plurality of users, at least one computer readable storage medium in the system containing the program instructions executable by the system to cause the system to perform operations comprising: 
using measurements provided by respective sensors of the subset of the client devices for determining respective attentiveness levels each associated with respective ones of the plurality of users during a learning session; 
determining one or more drops in the attentiveness levels of at least one of the plurality of users during the learning session; 
tracking inattentiveness information associated with the one or more drops in the attentiveness levels; 
determining whether the system is in either a passive mode or an active mode and 
automatically sending one or more corrective actions to at least one client device in response to the determination of the one or more drops in the attentiveness levels, the inattentiveness information and the determination whether the system is in a passive mode or in an active mod,
wherein a second client device includes one of an augmented reality device or a virtual reality device equipped with a brain monitoring sensor, wherein the system is determined to be in the active mode and the system further performs operations comprising alerting a respective one of the plurality of users immediately after the brain monitoring sensor detects a current drop of the one or more drops in the attentiveness level.

Cancel claim 4.

5. The system of claim [[4]]1, wherein the system further performs operations comprising: generating one or more suggested actions to the respective one of the plurality of users; and providing the one or more suggested actions to the respective one of the plurality of users.

8. A computer program product for conducting a computer based presentation comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a system communicating with a plurality of geographically distributed client devices each client device including a sensor for measuring attentiveness of a respective one of a plurality of users, the system comprising at least one processor, the program instructions to cause the at least one processor to perform operations, comprising: 
4using measurements provided by respective sensors of the plurality of geographically distributed client devices for determining respective attentiveness levels each associated with respective ones of the plurality of users during a learning session; 
determining one or more drops in the attentiveness levels of at least one of the plurality of users during the learning session; 
tracking inattentiveness information associated with the one or more drops in the attentiveness levels; 
determining whether the system is in either a passive mode or an active mode and 
automatically sending one or more corrective actions to at least one client device in response to the determination of the one or more drops in the attentiveness levels, the inattentiveness information and the determination whether the system is in a passive mode or in an active mod,
wherein a second client device includes one of an augmented reality device or a virtual reality device equipped with a brain monitoring sensor, wherein the system is determined to be in the active mode and the system further performs operations comprising alerting a respective one of the plurality of users immediately after the brain monitoring sensor detects a current drop of the one or more drops in the attentiveness level.

Cancel claim 11.

12. The computer program product of claim [[11]]8, wherein the at least one processor further performs operations comprising: generating one or more suggested actions to the respective one of the plurality of users; and providing the one or more suggested actions to the respective one of the plurality of users.

15. A computer-implemented method for conducting a computer based presentation, the method comprising: 
receiving sensor input from a plurality of geographically distributed client devices, each client device including a sensor for measuring attentiveness of a respective one of a plurality of users, by a system comprising at least one processor and a computer readable storage medium having program instructions embodied therewith; 
by the system, using measurements provided by respective sensors of the plurality of geographically distributed client devices for determining respective attentiveness levels each associated with respective ones of the plurality of users during a learning session; determining one or more drops in the attentiveness levels of at least one of the plurality of users during the learning session; 
tracking inattentiveness information associated with the one or more drops in the attentiveness levels; 
determining whether the system is in either a passive mode or an active mode; and 
automatically sending one or more corrective actions to at least one client device in response to the determination of the one or more drops in the attentiveness levels, the inattentiveness information and the determination whether the 7system is in a passive mode or in an active mod,
conducting the learning session on a second client device including one of an augmented reality device or a virtual reality device equipped with a brain monitoring sensor; 
determining that the system is in the active mode; and 
automatically and immediately alerting a respective one of the plurality of users once the brain monitoring sensor detects a current drop of the one or more drops in the attentiveness level.

Cancel claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715